      Case 19-14401   Doc 22   Filed 07/17/19 Entered 07/17/19 06:14:45   Desc Main
                                 Document     Page 1 of 3


                   IN THE UNITED STATES BANKRUPTCY COURT
          FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

 In Re:                                 )     Case No:        19-14401
      Edmond Knox                       )
             Debtor,                    )     Chapter:        Chapter 13
                                        )
                                        )     Judge:           Donald R. Cassling

                                  NOTICE OF MOTION

To:       Edmond Knox, 7812 S Eberhart Ave., Chicago, IL, 60619

          Tom Vaughn, 55 E. Monroe St. #3850, Chicago, IL, 60603

          Office of the US Trustee, 219 S. Dearborn, Suite 873,
          Chicago, IL 60604


PLEASE TAKE NOTICE that on July 25, 2019 at 09:30 a.m., or as soon
thereafter as counsel may be heard, I shall appear before the
Honorable Judge Donald R. Cassling in 219 S. Dearborn St, Courtroom
619, Chicago, IL, and then and there present the attached MOTION TO
WITHDRAW AS ATTORNEY, a copy of which is attached hereto.

                                      By:    _/s/Kyle Dallmann__________
                                                Kyle Dallmann

                               CERTIFICATE OF SERVICE

I, Kyle Dallmann, hereby certify that I served a copy of this Notice
along with the aforementioned document upon the above parties, by
causing the same to be mailed in a properly addressed envelope,
postage prepaid, at 55 E. Monroe, Chicago, Illinois, before the hour
of 5:30 p.m., on July 17, 2019.


                                      By:    _/s/Kyle Dallmann_________
                                                Kyle Dallmann


Attorneys for the Debtor
Geraci Law L.L.C.
55 E. Monroe Street #3400
Chicago, Illinois 60603
(Ph): 312.332.1800 (Fax):             877.247.1960
   Case 19-14401   Doc 22   Filed 07/17/19 Entered 07/17/19 06:14:45   Desc Main
                              Document     Page 2 of 3


              IN THE UNITED STATES OF BANKRUPTCY COURT
       FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

 In Re:                              )     Case No:        19-14401
      Edmond Knox                    )
             Debtor,                 )     Chapter:        Chapter 13
                                     )
                                     )     Judge:           Donald R. Cassling

                      MOTION TO WITHDRAW AS ATTORNEY

  Geraci Law LLC, attorney for the Debtor, in support of Motion to

Withdraw as Attorney pursuant to Local Bankruptcy Rule 2091-1,

states to the Court as follows:

  1.   The court has jurisdiction over this proceeding under 28

       U.S.C. Section 1334(b).

  2.   This is a core proceeding pursuant to 28 U.S.C. Section

       157(b)(2)(A).

  3.   The Debtor filed a petition for relief under Chapter 13 of the

       Bankruptcy Code on 05/20/2019.

  4.   The Debtor has indicated to his attorneys that he no longer

       wishes them to represent him and is seeking new counsel.
Case 19-14401   Doc 22
                     Filed 07/17/19 Entered 07/17/19 06:14:45 Desc Main
                       Document     Page 3 of 3
WHEREFORE, Geraci Law LLC requests that the Court enter an order

allowing counsel to withdraw from this case, and grant counsel

such relief as is just and proper.


                                      Respectfully submitted,


                                      _/s/Kyle Dallmann_____
                                      Kyle Dallmann


Attorneys for the Debtor
Kyle Dallmann
Geraci Law L.L.C.
55 E. Monroe Street #3400
Chicago, Illinois 60603
(Ph): 312.332.1800 (Fax):        877.247.1960
